Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2017 OR [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-35693 Hamilton Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 46-0543309 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 501 Fairmount Avenue, Suite 200, Towson, Maryland (Address of Principal Executive Offices) Zip Code (410) 823-4510 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES [ X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X ]NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if smaller reporting company) Emerging growth company [ X ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] The Registrant’s common stock, par value $0.01 per share, consisted of 3,411,075 shares issued and outstanding as of August 14, 2017. Table of Contents Hamilton Bancorp, Inc. and Subsidiaries Form 10-Q Index Page PartI. Financial Information Item 1. Financial Statements Consolidated Statements of Financial Condition as of June 30, 2017 (unaudited) andMarch 31, 2017 1 Consolidated Statements of Operations for the ThreeMonths Ended June 30, 2017 and 2016 (unaudited) 2 Consolidated Statements of Comprehensive Income for the Three Months Ended June 30, 2017 and 2016 (unaudited) 3 Consolidated Statements of Changes in Shareholders’Equity for the Three Months Ended June 30, 2017and 2016 (unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2017 and 2016 (unaudited) 5 - 6 Notes to Consolidated Financial Statements (unaudited) 7 – 42 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 43 – 60 Item 3. Quantitative and Qualitative Disclosures about Market Risk 61 Item 4. Controls and Procedures 61 Part II. Other Information Item 1. Legal Proceedings 62 Item 1A. Risk Factors 62 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 62 Item 3. Defaults upon Senior Securities 62 Item 4. Mine Safety Disclosures 62 Item 5. Other Information 62 Item 6. Exhibits 62 Signatures 63 Table of Contents Part I. – Financial Information Item 1. Financial Statements HAMILTON BANCORP, INC AND SUBSIDIARY Consolidated Statements of Financial Condition June 30, 2017 and March 31, 2017 June 30, March 31, 2017 2017 (Unaudited) (Audited) Assets Assets Cash and due from banks $ 13,714,789 $ 24,436,793 Federal funds sold 6,511,500 4,917,128 Cash and cash equivalents 20,226,289 29,353,921 Certificates of deposit held as investment 499,257 499,280 Securities available for sale, at fair value 98,613,783 102,429,128 Federal Home Loan Bank stock, at cost 2,020,200 2,020,200 Loans 353,668,253 338,933,198 Allowance for loan losses ) ) Net loans and leases 351,310,725 336,738,383 Premises and equipment, net 3,716,412 3,674,280 Premises and equipment held for sale 547,884 547,884 Foreclosed real estate 520,399 503,094 Accrued interest receivable 1,418,449 1,310,080 Bank-owned life insurance 18,375,924 18,253,348 Deferred income taxes 7,688,634 7,976,850 Goodwill and other intangible assets 9,271,312 9,302,828 Other assets 1,691,276 1,920,740 Total Assets $ 515,900,544 $ 514,530,016 Liabilities and Shareholders' Equity Liabilities Noninterest-bearing deposits $ 32,424,766 $ 30,401,454 Interest-bearing deposits 379,877,477 382,454,320 Total deposits 412,302,243 412,855,774 Borrowings 35,975,228 36,124,899 Advances by borrowers for taxes and insurance 2,842,724 1,868,110 Other liabilities 4,192,376 3,890,003 Total liabilities 455,312,571 454,738,786 Commitments and contingencies - - Shareholders' Equity Common stock, $.01 par value, 100,000,000 shares authorized. Issued and outstanding: 3,411,075 shares at June 30, 2017 and March 31, 2017 34,111 34,111 Additional paid in capital 31,771,446 31,656,235 Retained earnings 32,123,050 31,730,673 Unearned ESOP shares ) ) Accumulated other comprehensive income (loss) ) ) Total shareholders' equity 60,587,973 59,791,230 Total Liabilities and Shareholders' Equity $ 515,900,544 $ 514,530,016 The acco mpanying notes are an integral part of these consolidated financial statements . 1 Table of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, 2017 and 2016 Three Months Ended June 30, Interest revenue Loans, including fees $ 3,848,013 $ 3,316,673 U.S. treasuries, government agencies and FHLB stock 32,684 86,574 Municipal and corporate bonds 113,969 49,026 Mortgage-backed securities 338,906 231,497 Federal funds sold and other bank deposits 54,408 66,706 Total interest revenue 4,387,980 3,750,476 Interest expense Deposits 660,458 611,812 Borrowed funds 134,270 42,072 Total interest expense 794,728 653,884 Net interest income 3,593,252 3,096,592 Provision for loan losses 160,000 210,000 Net interest income after provision for loan losses 3,433,252 2,886,592 Noninterest revenue Service charges 119,199 95,120 Gain on sale of loans held for sale - 11,172 Earnings on bank-owned life insurance 122,576 112,526 Other 24,717 50,680 Total noninterest revenue 266,492 269,498 Noninterest expenses Salaries 1,459,998 1,382,606 Employee benefits 393,174 349,334 Occupancy 260,838 215,900 Advertising 27,028 31,351 Furniture and equipment 83,984 98,323 Data processing 164,850 185,723 Legal services 101,890 50,263 Other professional services 180,302 196,764 Merger related expenses - 188,151 Branch consolidation expense - 437,424 Deposit insurance premiums 57,128 77,200 Foreclosed real estate expense and losses 1,186 8,108 Other operating 422,647 487,952 Total noninterest expense 3,153,025 3,709,099 Income (loss) before income taxes 546,719 ) Income tax expense (benefit) 154,342 ) Net income (loss) $ 392,377 $ ) Net income (loss) per common share: Basic $ 0.12 $ ) Diluted $ 0.12 $ ) The acco mpanying notes are an integral part of these consolidated financial statements. 2 Table of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Consolidated Statement s of Comprehensive Income (Unaudited) Three Months Ended June 30, 2017 and 2016 Three Months Ended June 30, Net income (loss) $ 392,377 $ ) Other comprehensive income (loss): Unrealized gain on investment securities available for sale 549,343 570,123 Reclassification adjustment for realized gain on investment securities available for sale included in net income - - Total unrealized gain on investment securities available for sale 549,343 570,123 Unrealized loss on derivative transactions ) - Income tax expense relating to investment securities available for sale and derivative transactions 133,874 224,886 Other comprehensive income 205,521 345,237 Total comprehensive income $ 597,898 $ 10,029 The acco mpanying notes are an integral part of these consolidated financial statements . 3 Table of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Consolidated Statement s of Changes in Shareholders’ Equity (Unaudited) Three Months Ended June 30, 2017 and 2016 Accumulated Additional Unearned other Total Common paid-in Retained ESOP comprehensive shareholders' stock capital earnings shares income (loss) equity Balances April 1, 2016 $ 34,136 $ 31,242,731 $ 32,659,455 $ ) $ ) $ 61,544,583 Net loss - - ) - - ) Unrealized gain on available for sale securities, net of tax effect of $224,886 - 345,237 345,237 Stock based compensation - options - 52,302 - - - 52,302 Stock based compensation - restricted stock - 56,426 - - - 56,426 Balances June 30, 2016 $ 34,136 $ 31,351,459 $ 32,324,247 $ ) $ 323,418 $ 61,663,340 Balances April 1, 2017 $ 34,111 $ 31,656,235 $ 31,730,673 $ ) $ ) $ 59,791,230 Net income - - 392,377 - - 392,377 Unrealized gain on available for sale securities, net of tax effect of $216,688 - 332,655 332,655 Unrealized loss on derivative transactions, net of tax effect of $(82,814) - ) ) Stock based compensation - options - 57,392 - - - 57,392 Stock based compensation - restricted stock - 57,819 - - - 57,819 Balances June 30, 2017 $ 34,111 $ 31,771,446 $ 32,123,050 $ ) $ ) $ 60,587,973 The acco mpanying notes are an integral part of these consolidated financial statements . 4 Table of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Consolidated Statement s of Cash Flows (Unaudited) Three Months Ended June 30, 2017 and 2016 Three Months Ended June 30, Cash flows from operating activities Interest received $ 4,515,279 $ 3,520,057 Fees and commissions received 143,916 145,801 Interest paid ) ) Cash paid to suppliers and employees ) ) Origination of loans held for sale - ) Proceeds from sale of loans held for sale - 945,622 Increase in deferred tax asset - ) Net cash provided (used) by operating activities 1,199,141 ) Cash flows from investing activities Acqusition, net of cash acquired - ) Proceeds from maturing and called securities available for sale, including principal pay downs 4,126,059 7,968,235 Proceeds from maturing and called certificates of deposit - 735,000 Purchase of Federal Home Loan Bank stock - 185,000 Loans made, net of principal repayments ) ) Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment - 35,000 Proceeds from sale of foreclosed real estate - - Net cash used by investing activities ) ) Cash flows from financing activities Net increase (decrease) in Deposits ) 1,643,762 Advances by borrowers for taxes and insurance 974,614 1,989,623 Proceeds from borrowings 11,550,000 - Payments of borrowings ) ) Interest rate swap on FHLB borrowings ) - Net cash provided by financing activities 416,667 1,633,385 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 29,353,921 67,448,536 Cash and cash equivalents at end of period $ 20,226,289 $ 64,836,753 Supplemental Disclosures of Cash Flow Information: Total cash consideration paid for Fraternity Acquisition $ - $ 25,704,871 Less cash acquired - 14,698,058 Acquisition, net of cash acquired $ - $ 11,006,813 The acco mpanying notes are an integral part of these consolidated financial statements . 5 Table of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Consolidated Statement s of Cash Flows (Unaudited) (Continued) Three Months Ended June 30, Reconciliation of net income (loss) to net cash provided (used) by operating activities Net income (loss) $ 392,377 $ ) Adjustments to reconcile net income (loss) to net cash provided (used) by operating activities Amortization of premiums on certificates of deposit 23 5,162 Amortization of premiums on securities 238,628 133,622 Loan discount accretion ) 38,352 Deposit premium amortization ) ) Borrowing premium amortization ) ) Core deposit intangible asset amortization 31,516 26,474 Premises and equipment depreciation and amortization 79,517 81,906 Write-down of foreclosed real estate 1,186 - Stock based compensation 115,212 108,729 Provision for loan losses 160,000 210,000 Decrease (increase) in: Accrued interest receivable ) ) Loans held for sale - 259,450 Cash surrender value of life insurance ) ) Income taxes refundable and deferred income taxes 154,342 ) Other assets 229,464 2,446,605 Increase (decrease) in: Accrued interest payable ) 125,616 Deferred loan origination fees ) 32,594 Other liabilities 302,622 ) Net cash (used) provided by operating activities $ 1,199,141 $ ) Noncash investing activity Real estate acquired through foreclosure $ 17,305 $ - The acco mpanying notes are an integral part of these consolidated financial statements . 6 Table of Contents HAMILTON BANCORP, INC AND SUBSIDIARY Form 10-Q Notes to Consolidated Financial Statements (Unaudited) June 30, 2017 Note 1: Nature of Operations and Summary of Significant Accounting Policies Nature of Operations Hamilton Bancorp, Inc. (the “Company”) was incorporated on June 7, 2012 to serve as the stock holding company for Hamilton Bank (the “Bank”), a federally chartered savings bank. On October 10, 2012, the Bank converted from a mutual savings bank to a stock savings bank and became the wholly owned subsidiary of the Company. In connection with the conversion, the Company sold 3,703,000 shares of common stock at a price of $10.00 per share, through which the Company received proceeds of approximately $35,580,000, net of offering expenses of approximately $1,450,000. The Bank’s employee stock ownership plan (the “ESOP”) purchased 8.0% of the shares sold in the offering, or 296,240 common shares. The purchase of shares by the ESOP was funded by a loan from the Company. The company’s common stock began trading on the NASDAQ Capital Market under the trading symbol “HBK” on October 12, 2012. In accordance with the Office of the Comptroller of the Currency (the “OCC”) regulations, upon the completion of the conversion, the Bank restricted retained earnings by establishing a liquidation account. The liquidation account will be maintained for the benefit of eligible account holders who continue to maintain their accounts at the Bank after conversion. The liquidation account will be reduced annually to the extent that eligible account holders have reduced their qualifying deposits. Subsequent increases will not restore an eligible account holder’s interest in the liquidation account. In the event of a complete liquidation of the Bank, and only in such event, each account holder will be entitled to receive a distribution from the liquidation account in an amount proportionate to the adjusted qualifying account balances then held. The Bank may not pay dividends if those dividends would reduce equity capital below the required liquidation account amount. On May 13, 2016, the Company completed its acquisition of Fraternity Community Bancorp, Inc. (“Fraternity”) through the merger of Fraternity, the parent company of Fraternity Federal Savings and Loan, with and into the Company pursuant to the Agreement and Plan of Merger dated as of October 12, 2015, by and between the Company and Fraternity. As a result of the merger, each shareholder of Fraternity received a cash payment equal to nineteen dollars and twenty-five cents ($19.25) for each share of Fraternity common stock, or an aggregate of approximately $25.7 million. Immediately following the merger of Fraternity into the Company, Fraternity Federal Savings and Loan was merged with and into the Bank, with the Bank as the surviving entity. On September 11, 2015, the Company completed its acquisition of Fairmount Bancorp, Inc. (“Fairmount Bancorp”) through the merger of Fairmount Bancorp, the parent company of Fairmount Bank, with and into the Company pursuant to the Agreement and Plan of Merger dated as of April 15, 2015, by and between the Company and Fairmount Bancorp. As a result of the merger, each shareholder of Fairmount Bancorp received a cash payment equal to thirty dollars ($30.00) for each share of Fairmount Bancorp common stock, or an aggregate of approximately $15.4 million. Immediately following the merger of Fairmount Bancorp into the Company, Fairmount Bank was merged with and into the Bank, with the Bank as the surviving entity. Hamilton Bancorp is a holding company that operates a community bank with seven branches in the Baltimore-metropolitan area. Its primary deposit products are certificates of deposit and demand, savings, NOW, and money market accounts. Its primary lending products consist of real estate mortgages, along with commercial and consumer loans. Hamilton Bancorp’s primary source of revenue is derived from loans to customers, who are predominately small and middle-market businesses and middle-income individuals. 7 Table of Contents The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial reporting and with instructions for Form 10–Q and Regulation S–X as promulgated by the Securities and Exchange Commission (the “SEC”). Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the preceding unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the financial condition and results of operations for the periods presented. We derived the balances as of March 31, 2017 from audited financial statements. Operating results for the three months ended June30, 2017 are not necessarily indicative of the results that may be expected for the fiscal year ending March31, 2018, or any other period. For further information, refer to the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended March31, 2017. Certain amounts from prior period financial statements have been reclassified to conform to the current period’s presentation. Summary of Significant Accounting Policies The accounting and reporting policies of Hamilton Bancorp, Inc. and Subsidiary (“Hamilton”) conform to accounting principles generally accepted in the United States of America (“U.S. GAAP”) and to general practices in the banking industry. The more significant policies follow: Principles of Consolidation . The accompanying consolidated financial statements include the accounts of the parent company and its wholly owned subsidiary, Hamilton Bank. All significant intercompany balances and transactions have been eliminated in consolidation. Use of Estimates. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes. Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, deferred income tax valuation allowances, the fair value of investment securities and other than temporary impairment of investment securities. Investment Securities. Management determines the appropriate classification of investment securities at the time of purchase. Securities that may be sold before maturity are classified as available for sale and carried at fair value. Investment securities that management has the intent and ability to hold to maturity are classified as held to maturity and carried at amortized cost. All investment securities held by Hamilton at June 30, 2017 and March 31, 2017 are classified as available for sale. Investment securities designated as available for sale are stated at estimated fair value based on quoted market prices. They represent those securities which management may sell as part of its asset/liability strategy or that may be sold in response to changing interest rates or liquidity needs. Changes in unrealized gains and losses, net of related deferred taxes, for available-for-sale securities are recorded in other comprehensive income. Realized gains (losses) on available-for-sale securities are included in noninterest revenue and, when applicable, are reported as a reclassification adjustment in other comprehensive income. Realized gains and losses on the sale of available-for-sale securities are recorded on the trade date and are determined by the specific identification method. The amortization of premiums and the accretion of discounts are recognized in interest revenue using methods approximating the interest method over the term of the security. In estimating other-than-temporary impairment losses, management considers the length of time and the extent to which the fair value has been less than cost, the financial condition and near-term prospects of the issuer, and the intent and ability of the Bank to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. 8 Table of Contents Loans Receivable. The Bank makes mortgage, commercial, and consumer loans to customers. A substantial portion of the loan portfolio is represented by mortgage loans throughout the Baltimore metropolitan area. The ability of the Bank’s debtors to repay their loans is dependent upon the real estate and general economic conditions in this area. Loans are reported at their outstanding unpaid principal balance adjusted for the allowance for loan loss, premiums on loans acquired, and/or any deferred fees or costs on originated loans. Interest revenue is accrued on the unpaid principal balance. Loan origination fees and the direct costs of underwriting and closing loans are recognized over the life of the related loan as an adjustment to yield using a method that approximates the interest method. Any differences that arise from prepayment will result in a recalculation of the effective yield. Loans are generally placed on nonaccrual status when they are 90 days past due. Past due status is based on contractual terms of the loan. In all cases, loans are placed on nonaccrual status at an earlier date if the collection of principal or interest is considered doubtful. All interest accrued but not collected for loans that are placed on nonaccrual status are reversed against interest revenue. The interest on nonaccrual loans is accounted for on the cash basis method, until the loans qualify for return to accrual status. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and, in management’s judgment, future payments are reasonably assured. Loans are considered impaired when, based on current information, management considers it unlikely that collection of principal and interest payments will be made according to contractual terms. If collection of principal is evaluated as doubtful, all payments are applied to principal. Impaired loans are measured: (i) at the present value of expected cash flows discounted at the loan’s effective interest rate; (ii) at the observable market price; or (iii) at the fair value of the collateral if the loan is collateral dependent. If the measure of the impaired loan is less than the recorded investment in the loan, an impairment is recognized through an allocation of the allowance for loan losses and corresponding provision for loan losses. Generally, identified impairments are charged-off against the allowance for loan losses. Troubled debt restructurings are loans for which Hamilton, for legal or economic reasons related to a debtor’s financial difficulties, has granted a concession to the debtor that it otherwise would not have considered. Concessions that result in the categorization of a loan as a troubled debt restructuring include: ● Reduction of the stated interest rate; ● Extension of the maturity date or dates at a stated interest rate lower than the current market rate for new debt with similar risk; ● Reduction of the face amount or maturity amount of the debt as stated in the instrument or other agreement; or ● Reduction of accrued interest Accounting for Certain LoansorDebt Securities Acquired in a Transfer . The loansacquired from the Company’s acquisition of Fraternity on May 13, 2016 and Fairmount on September 11, 2015 (see Note 3 “Acquisitions”) were recorded at fair value at the acquisition date and no separate valuation allowance was established.The initial fair values were determined bymanagement, with the assistance of an independentvaluation specialist,based onestimatedexpected cash flowsdiscounted at appropriate rates.The discount rates were based on market rates for new originations of comparable loans and did not include a separate factor forloanlosses as that was included in the estimated cash flows. Accounting Standards Codification (“ASC”) Topic 310-30, Loans and Debt Securities Acquired with Deteriorated Credit Quality , applies to loans acquired in a transfer with evidence of deterioration of credit quality for which it is probable, at acquisition, that the investor will be unable to collect all contractually required payments receivable.If both conditions exist, the Company determines whether to account for each loan individually or whether such loans will be assembled into pools based on common risk characteristics such as credit score, loan type, and origination date. The Company considered expected prepayments and estimated the total expected cash flows, which includedundiscounted expected principal and interest.The excess of that amount over the fair value of the loan is referred to as accretable yield.Accretable yield is recognized as interest income on a constant yield basis over the expected life of the loan.The excess of the contractual cash flows over expected cash flows is referred to as nonaccretable difference and is not accreted into income.Over the life of the loan, the Company continues to estimate expected cash flows.Subsequent decreases in expected cash flows are recognized as impairments in the current period through the allowance forloan losses.Subsequent increases in cash flows to be collected are first used to reverse any existing valuation allowance and any remaining increasearerecognized prospectively through an adjustment of the loan’s yield over its remaining life. 9 Table of Contents ASC Topic 310-20, Nonrefundable Fees and Other Costs , was applied to loans not considered to have deteriorated credit quality at acquisition.Under ASC Topic 310-20, the difference between the loan’s principal balance at the time of purchase and the fair value is recognized as an adjustment of yield over the life of the loan. Allowance for Loan Losses. The allowance for loan losses represents an amount which, in management’s judgment, will be adequate to absorb probable future losses on existing loans. The allowance for loan losses is established, as loan losses are estimated to have occurred, through a provision for loan losses charged to earnings. Loan losses are charged against the allowance when management believes the uncollectability of a loan balance is confirmed. Recoveries on previously charged-off loans are credited to the allowance for loan losses. The allowance for loan losses is increased by provisions charged to income and reduced by charge-offs, net of recoveries. Management’s periodic evaluation of the adequacy of the allowance is based on the Bank’s past loan loss experience, known and inherent risks in the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and current economic conditions. The look back period for historical losses consists of reviewing both a 36 and 48 month look back period for net charge-offs. Both of these periods are used individually to develop a range in which the allowance for loan losses should be within. Management considers a number of factors in estimating the required level of the allowance. These factors include: historical loss experience in the loan portfolios; the levels and trends in past-due and nonaccrual loans; the status of nonaccrual loans and other loans identified as having the potential for further deterioration; credit risk and industry concentrations; trends in loan volume; the effects of any changes in lending policies and procedures or underwriting standards; and a continuing evaluation of the economic environment. Management modified the analysis during the quarter ended September 30, 2016 by keeping our net charge-off history as a percentage of loans, as it pertains to each loan segment, constant across all risk ratings and altering our qualitative factors either up or down based upon the respective risk rating for each loan segment. The change in methodology did not have a material impact on the amount of the allowance for loan and lease losses at September 30, 2016, the date of the change, as compared to the prior methodology. Derivative Financial Instruments and Hedging Activities . Derivatives are initially recognized at fair value on the date the derivative contract is entered into and subsequently re-measured at their fair value. The accounting for changes in the fair value of a derivative depends on the intended use of the derivative and the resulting designation. The Company documents at the inception of the transaction the relationship between hedging instruments and hedged items, as well as its risk management objective and strategy for undertaking various hedge transactions. For derivatives qualifying as cash flow hedges, the Company also documents its assessment, both at hedge inception and on an ongoing basis, of whether the derivatives that are used in hedging transactions are highly effective in offsetting changes in fair values or cash flows of hedged items. The effective portion of changes in fair value of derivatives that are designated and qualify as cash flow hedges is recognized in the consolidated statement of comprehensive income (loss). The gain or loss relating to the ineffective portion is recognized immediately in the consolidated statement of operations as a gain or loss. When a hedging instrument expires or is sold, or when a hedge no longer meets the criteria for hedge accounting, any cumulative gain or loss existing in equity at that time remains in equity and is recognized when the forecast transaction is ultimately recognized in the consolidated statement of operations. When a forecast transaction is no longer expected to occur, the cumulative gain or loss that was reported in equity is immediately transferred to the consolidated statement of operations as a gain or loss to income. 10 Table of Contents For derivative instruments designated as fair-value hedges, the change in fair value of the derivative is recognized in the consolidated statement of operations under the same heading as the change in fair value of the hedged item for the portion attributable to the hedged risk. For accounting purposes, if the derivative is highly effective, the change in fair values relating to the asset or liability and the hedged item will offset one another and result in no impact to overall income. Gains (losses) on derivatives representing either hedge components excluded from the assessment of effectiveness or hedge ineffectiveness are recognized in earnings. Stock Based Compensation. Compensation cost is recognized for stock options and restricted stock awards issued to employees and directors, based on the fair value of these awards at the date of grant. A Black-Scholes model is utilized to estimate the fair value of stock options, while the market price of the Company’s common stock at the date of grant is used for restricted stock awards. Compensation cost is recognized over the required service period, generally defined as the vesting period. For awards with graded vesting, compensation cost is recognized on a straight-line basis over the requisite service period for the entire award. Note 2: New Accounting Pronouncements Recent Accounting Pronouncements ASU No. 2017-09, Compensation – Stock Compensation (Topic 718). The amendments in this update provide guidance about which changes to the terms or conditions of a share-based payment award require an entity to apply modification accounting in Topic 718. An entity should account for the effects of a modification unless all the following are met: 1.) The fair value (or calculated value or intrinsic value, if such an alternative measurement method is used) of the modified award is the same as the fair value (or calculated value or intrinsic value, if such an alternative measurement method is used) of the original award immediately before the original award is modified. If the modification does not affect any of the inputs to the valuation technique that the entity uses to value the award, the entity is not required to estimate the value immediately before and after the modification, 2.) the vesting conditions of the modified award are the same as the vesting conditions of the original award immediately before the original award is modified and, 3) the classification of the modified award as an equity instrument or a liability instrument is the same as the classification of the original award immediately before the original award is modified. The current disclosure requirements in Topic 718 apply regardless of whether an entity is required to apply modification accounting under the amendments in this. This guidance is effective for interim and annual periods beginning after December 15, 2017, with early adoption permitted. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. ASU 2017-04, Simplifying the Test for Goodwill Impairment. This update removes the requirement to compare the implied fair value of goodwill with its carrying amount as part of step 2 of the goodwill impairment test. As a result, under the ASU, an entity should perform its annual, or interim, goodwill impairment test by comparing the fair value of a reporting unit with its carrying amount and should recognize an impairment charge for the amount by which the carrying amount exceeds the reporting unit’s fair value; however, the loss recognized should not exceed the total amount of goodwill allocated to that reporting unit. The ASU is effective for annual and interim goodwill impairment tests in fiscal years beginning after December 15, 2019. Early adoption is permitted for interim or annual goodwill impairment tests performed on testing dates after January 1, 2017. The Company does not expect the adoption of ASU 2017-04 to have a material impact on its consolidated financial statements. ASU No. 2017-01, Business Combinations (Topic 805):Clarifying the definition of a business. This guidance clarifies the definition of a business and assists entities with evaluating whether transactions should be accounted for as acquisitions (or disposals) of assets or businesses. Under this guidance, when substantially all of the fair value of gross assets acquired is concentrated in a single asset (or group of similar assets), the assets acquired would not represent a business. In addition, in order to be considered a business, an acquisition would have to include at a minimum an input and a substantive process that together significantly contribute to the ability to create an output. The amended guidance also narrows the definition of outputs by more closely aligning it with how outputs are described in FASB guidance for revenue recognition. This guidance is effective for interim and annual periods beginning on January 1, 2018, with early adoption permitted. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. 11 Table of Contents ASU No. 2016-15, Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments. This update made the following changes that may affect the Company: (1) Debt Prepayment or Debt Extinguishment Costs: Cash payments for debt prepayment or debt extinguishment costs should be classified as cash flows for financing activities. (2) Proceeds from the settlement of Bank-Owned Life Insurance Policies: Cash proceeds received from the settlement of bank-owned life insurance policies should be classified as cash flows from investing activities. The cash payments for premiums on bank-owned policies may be classified as cash flows from investing activities, operating activities, or a combination of investing and operating activities. The amendments in this Update will be effective for public business entities for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. The Company does not expect the guidance to have a material impact on its consolidated financial statements. ASU 2016-13, Financial Instruments – Credit Losses. The main objective of this update is to provide financial statement users with more decision-useful information about the expected credit losses on financial instruments and other commitments to extend credit held by a reporting entity at each reporting date. To achieve this objective, the guidance in this update replaces the incurred loss impairment methodology in current GAAP with a methodology that reflects expected credit losses and requires consideration of a broader range of reasonable and supportable information to inform credit loss estimates. The measurement of expected credit losses is based on relevant information about past events, including historical experience, current conditions, and reasonable and supportable forecasts that affect the collectability of the reported amount. An entity must use judgment in determining the relevant information and estimation methods that are appropriate in its circumstances. The guidance in this update is effective for fiscal years beginning after December 15, 2019 or earlier upon election, including interim periods within those fiscal years. The Company is currently evaluating this guidance to determine the impact on its consolidated financial statements . ASU 2016-09, Improvements to Employee share-Based Payment Accounting (Topic 718). This ASU includes provisions intended to simplify various aspects related to how share-based payments are accounted for and presented in the financial statements.Some of the key provisions of this new ASU include: (1)companies will no longer record excess tax benefits and certain tax deficiencies in additional paid-in capital (“APIC”).Instead, they will record all excess tax benefits and tax deficiencies as income tax expense or benefit in the income statement, and APIC pools will be eliminated.The guidance also eliminates the requirement that excess tax benefits be realized before companies can recognize them.In addition, the guidance requires companies to present excess tax benefits as an operating activity on the statement of cash flows rather than as a financing activity; (2)increase the amount an employer can withhold to cover income taxes on awards and still qualify for the exception to liability classification for shares used to satisfy the employer’s statutory income tax withholding obligation.The new guidance will also require an employer to classify the cash paid to a tax authority when shares are withheld to satisfy its statutory income tax withholding obligation as a financing activity on its statement of cash flows (current guidance did not specify how these cash flows should be classified); and (3)permit companies to make an accounting policy election for the impact of forfeitures on the recognition of expense for share-based payment awards.Forfeitures can be estimated, as required today, or recognized when they occur.ASU No. 2016-09 became effective for fiscal years beginning after December 15, 2016, and was not material to the consolidated financial statements. ASU 2016-02, Leases (Topic 842). This ASU guidance requires lessees to recognize lease assets and lease liabilities related to certain operating leases on the balance sheet by lessees and disclose key information about leasing arrangements. This guidance is effective for fiscal years beginning after December 15, 2018 and interim periods within those fiscal years. The Company is currently evaluating this guidance to determine the impact on its consolidated financial statements. 12 Table of Contents ASU No. 2016-01, Financial Instruments – Recognition and Measurement of Financial Assets and Liabilities . This ASU requires equity investments to be measured at fair value with changes in fair value recognized in net income, excluding equity investments that are consolidated or accounted for under the equity method of accounting. The amendment allows equity investments without readily determinable fair values to be measured at cost minus impairment, with a qualitative assessment required to identify impairment. The amendment also requires public companies to use exit prices to measure the fair value of financial instruments purposes; requiring separate presentation of financial assets and financial liabilities by measurement category and form of financial asset on the balance sheet or the accompanying notes to the financial statement; it eliminates the disclosure requirements related to measurement assumptions for the fair value of instruments measured at amortized cost. In addition, for liabilities measured at fair value under the fair value option, to present in other comprehensive income changes in fair value due to changes in instrument specific credit risk. ASU No. 2016-01 is effective for fiscal years beginning after December 15, 2017 and interim periods within those fiscal years. The Company is currently evaluating the impact of adopting the new guidance on its consolidated financial statements. ASU No. 2015-16, Business Combinations (Topic 805): Simplifying the Accounting for Measurement-Period Adjustments. This update eliminates the requirement to retrospectively adjust the provisional amounts recognized at the acquisition date with a corresponding adjustment to goodwill. These adjustments are required when new information is obtained about facts and circumstances that existed as of the acquisition date that if known, would have affected the measurement of the amounts initially recognized or would have resulted in the recognition of additional assets or liabilities. The update also requires the nature of and reason for the business combination, to be disclosed in the consolidated financial statements. ASU 2015-16 became effective for fiscal years beginning after December 15, 2015, and was not material to the consolidated financial statements. All measurement period adjustments related to the acquisition of Fairmount and Fraternity were recorded in the period in which the adjustments were determined. ASU2014-09, Revenue from Contracts with Customers (Topic 606).
